DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 11,243,841 B2 has been reviewed and is accepted (approved on 09/06/2022).  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment corrects a purely-typographical error.
The application has been amended as follows:

10. A non-transitory computer-readable storage medium storing program instructions which executed by a controller of a self-checkout apparatus causes the controller to perform a method comprising:
record, as journal data, information for merchandise being purchased in a sales transaction;
output a notification of an error in the sales transaction and information regarding an operation for resolving the error after the error has been detected;
automatically execute a series of countermeasures for resolving the detected error;
stop the sales transaction when the detected error cannot be resolved by a first countermeasure in the series of countermeasures; and
start a new sales transaction after the sales transaction has been stopped and a second countermeasure in the series of countermeasures has been performed.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 10, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…stop the sales transaction if the error is not resolved by execution of the first countermeasure, execute a second countermeasure for resolving the error after the sales transaction has been stopped, and start a new sales transaction if the error is resolved by execution of the second countermeasure.”
Claim 10: “…stop the sales transaction when the detected error cannot be resolved by a first countermeasure in the series of countermeasures; and start a new sales transaction after the sales transaction has been stopped and a second countermeasure in the series of countermeasures has been performed.”
Claim 15: “…stopping the sales transaction if the error is not resolved by execution of the first countermeasure; executing a second countermeasure for resolving the error after the sales transaction has been stopped; and starting a new sales transaction if the error is resolved by execution of the second countermeasure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Carpenter, Jr. et al. (U.S. Patent Application Publication No. US 2010/0265311 A1); teaching a device having a monitor operable to display information to a customer. The device further including a touch sensitive module coupled to the monitor. Also, the device has an image capturing module operable to capture an image of the customer. Additionally, the device has a storage unit operable to store the image of the customer and product information including information related to products offered at a retail establishment and products offered in an online store of the retail establishment. Furthermore, the device has a communication module communicatively coupling the device to a server via a network. The server accessing a database to provide up-to-date product information to the device.
Yamada et al. (U.S. Patent No. US 8,517,266 B2); teaching a checkout terminal including a lighting unit, a detection unit, a weighing unit, a reading unit, a determination unit, a storage control unit, and a lighting control unit. The lighting unit illuminates an article. The detection unit detects an article code from the article. The weighing unit measures a weight of the article. The reading unit reads out weight information and article information of the article. The determination unit determines whether or not the weight measured by the weighing unit is identical with the weight indicated by the weight information. The storage control unit stores the article information in a second storage unit, when it is determined by the determination unit that the weights are identical. The lighting control unit controls the lighting unit so as to be turned off when it is determined by the determination unit that the weights are not identical.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114